It is indeed a great 
pleasure to see a seasoned African diplomat presiding 
over the General Assembly at its sixty-ninth session. I 
would like to express my warmest congratulations to 
him on his election to that high office. I know he is 
aware, as we are, that he is assuming his responsibility 
at one of the most critical periods in the history of this 
Organization and that of multilateralism in general. 
Those of us in the East African region know him very 
well as a friend and distinguished diplomat. We are 
confident that he will use his wisdom and experience 
to build consensus on a range of issues on the agenda 
of the General Assembly at this historic session and 
effectively guide its work. Let me therefore assure him 
of the full support and cooperation of my delegation in 
the successful discharge of his heavy responsibilities. I 
also wish to commend his predecessor for the excellent 
contribution he made to ensuring the success of the 
sixty-eighth session of the General Assembly. Indeed, 
it was a remarkable session, which laid the foundation 
for the major task that lies ahead.

This session is being held at a historic time, when 
we have embarked upon a major undertaking to shape 
the future we want for present and future generations. If 
we do what we must, it could be remembered in history 
as a session that helped us turn the corner in ensuring 
effective custodianship of the environment, economic 
justice and social responsibility. What we agreed over 
two years ago in Rio must be what galvanizes our 
common effort. We said then that poverty eradication 
is the greatest global challenge facing the world today 
and an indispensable requirement for sustainable 
development.

global warming, we are indeed playing a leading role 
in terms of mitigation by scaling up our efforts in 
renewable energy and promoting energy efficiency. It is 
only fair and proper that that be adequately recognized 
and supported.

There can be no doubt that the challenge posed 
by climate change requires leadership and political 
commitment at all levels. We have no choice but to 
rise to that challenge by taking concrete actions to 
help reduce emissions and demonstrating the necessary 
political will to achieve a globally binding climate 
agreement by 2015 in Paris. Failure is not an option.

What we see here at the United Nations is a 
readiness on the part of States to think big and focus 
on what unites us. That is what underlies the complex 
negotiations on the post-2015 development agenda. In 
sharp contrast to that, what we are witnessing today is 
a general deterioration of the global security situation. 
The world is passing through a turbulent period, and 
that is not an exaggeration. The proliferation and 
intensity of conflicts have significantly increased.

In our part of the world, progress made over the past 
decade is being undermined by new cycles of violence 
and conflict. The crisis in South Sudan is an example. 
We in the Intergovernmental Authority on Development 
(IGAD) region are doing everything we can to resolve 
the South Sudanese crisis through peaceful means with 
the support of the United Nations, the African Union 
and international partners. But progress, let alone 
a breakthrough, has not been easy to come by. The 
situation highlights an often encountered challenge. 
Progress in peacemaking can hardly be contemplated 
when there is a lack of sufficient commitment to 
a peaceful resolution of a crisis by the parties to the 
conflict. But IGAD is determined to expend every 
possible effort to find a lasting solution to the crisis 
through an all-inclusive political dialogue.

In contrast with the situation in South Sudan and 
with situations in many parts of the world, the situation 
in Somalia has been improving over the course of the 
year. Al-Shabaab may not have been entirely removed 
as a threat, but it has been greatly degraded. The recent 
setback it suffered is bound to speed up its demise. The 
military gains made on the ground cannot, however, 
be sustained without progress on the political track 
through the establishment of local administrations and 
the maintenance of law and order in the newly liberated 
areas. In that regard, we welcome the establishment 
of interim local administrations in central and south-
west Somalia in line with the provisional Federal 
Constitution. We need to continue to support Somalia 
in its efforts to rebuild itself and make a successful 
transition by 2016.

Conflict is not an exclusively African phenomenon. 
What has become obvious lately is how much the global 
security situation is becoming a source of concern. 
Never since the end of the cold war has the global 
security situation been as fragile as it is today. The threat 
of terrorism has affected ever greater and wider areas 
of the world. At no time over the past many decades has 
the need for effective cooperation at the international 
and regional levels been as pressing and as urgent as it 
is today. That the issue of foreign fighters has become 
a source of major concern to many is obvious. What is 
required to make progress in addressing the challenge is 
a readiness to forge cooperation that brooks no double 
standards. We need to be resolute in our determination 
to work together.

All that means that at no time in recent memory 
has multilateralism been as immensely crucial for the 
future of the world as it is today. The fact that nations 
are driven by the pursuit of national interests has 
always been self-evident. But at this juncture in world 
history and in the light of the many common challenges 
that we all face, we have no more realistic option 
than a commitment to enlightened national interest, 
which can be promoted only within the framework of 
multilateralism.

That, in our view, is the sentiment that we should 
all share at the beginning of the sixty-ninth session of 
the General Assembly. We cannot be oblivious to the 
nexus between our sustainable development agenda and 
the global situation of peace and security. “Delivering 
on and implementing a transformative post-2015 
development agenda”, the theme of this session, 
requires a peaceful and stable global environment. It is 
also in that context that the threat of the spread of the 
Ebola virus should be viewed. It is both a humanitarian 
and a security challenge. Containing the spread of the 
deadly virus should be a matter of utmost priority.

Let me reiterate that it is critical that we collectively 
address the myriad of peace and security challenges 
facing our world in order to facilitate progress in the 
implementation of the Millennium Development Goals 
in the remaining period and to lay a solid foundation for 
the realization of our transformative agenda in the post-
2015 era, as well as to achieve a meaningful climate 
agreement.


I wish to conclude by stressing Ethiopia’s 
commitment to multilateralism, to joining hands with 
all like-minded countries in order to contribute to 
regional and international peace and security and to the 
successful realization of the major projects that we will 
undertake in connection with the post-2015 agenda. 
As a founding member of the Organization and as a 
member of the League of Nations — although Ethiopia 
was abandoned by the League — Ethiopia attaches 
the highest priority to cooperation among peoples 
and countries with a view to addressing common 
challenges. It is our conviction that might does not 
make right. There is no substitute for the pursuit of 
mutual advantages as a guideline for a realistic and just 
foreign policy. That is our guide for all the friendships 
and partnerships we have and will continue to develop.
